DETAILED ACTION
	Claims 1, 3-14, and 21-26 are pending.  
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1, 3-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a fuel cell element, a hydrogen generating hydride element, and a water exchange element coupled to an ambient air path downstream from the fuel cell.
Prior art Miller (US 8,347,645) teaches a fuel cell that captures water and provides it to a cathode inlet.  Miller does not teach a hydride generating element.
Claim 13 recites a fuel cell element with a first, a hydrogen generator, and a recirculating path comprising a first and second path wherein the second path provides dry hydrogen back to the hydrogen generator via the first path.
Prior art Miller (US 8,347,645) teaches a fuel cell that captures water and provides it to a cathode inlet.  Miller does not teach a recirculating path comprising a first and second path wherein the second path provides dry hydrogen back to the hydrogen generator via the first path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729